Opinión concurrente emitida por el
Juez Asociado Señor Corrada Del Río.
La erradicación de la corrupción gubernamental y el aseguramiento de un gobierno caracterizado por una ética de excelencia son fines altamente meritorios, para lo cual la Asamblea Legislativa promulgó la Ley de Ética Gubernamental. (1) No obstante, la consecución de estos propósitos no justifica que se violen las protecciones y ga-rantías constitucionales de los funcionarios de gobierno.

Caso CC-1998-68

En el recurso CC-1998-68 el alcalde del Municipio de Ponce, Hon. Rafael Cordero Santiago (Alcalde de Ponce), solicita la revisión de la sentencia emitida por el Tribunal de Circuito de Apelaciones el 25 de noviembre de 1997. Ésta modificó en parte la resolución emitida por la Oficina de Ética Gubernamental (en adelante la Oficina de Ética), que le impuso al Alcalde de Ponce unas multas por viola-*873ciones a la Ley de Ética Gubernamental (en adelante Ley de Ética).
El tribunal apelativo modificó la resolución para reducir el monto de las multas impuestas, pero sostuvo las viola-ciones a la Ley de Ética.
Luego de examinar el recurso del Alcalde de Ponce, declararíamos inconstitucional el Art. 3.3(b) de la Ley de Ética, 3 L.P.R.A. sec. 1823(b) (Sup. 1990), tal y como estaba vigente al momento de ocurrir los hechos en este caso, y como consecuencia revocaríamos el dictamen del foro ape-lativo en cuanto a la violación a dicho artículo.
I
Durante el período de 1989 a 1995, el Municipio de Ponce (en adelante el Municipio) realizó negocios con la firma Dominicci Air Conditioning (en adelante Dominicci) con el propósito de que esa firma le vendiera e instalara unas unidades de acondicionadores de aire. Estos negocios se formalizaron a través de la Junta de Subastas del Mu-nicipio de Ponce, luego se enviaron a la División Legal de dicho municipio y, por último, se remitió el contrato al al-calde para su firma. (2)
El 23 de noviembre de 1991, el alcalde compró a Domi-nicci seis (6) consolas de acondicionadores de aire para ins-talarlas en su residencia privada.(3) El precio de las conso-las montó a un total de $6,811, y su adquisición no fue incluida por el alcalde en el informe financiero correspondiente a 1991. No se alega que el precio pagado fuera irrazonable o por debajo del justo valor de la mercancía comprada.
El 8 de febrero de 1996, la Oficina de Ética presentó una *874querella contra el alcalde por violar las disposiciones de la Ley de Etica. Se alegó específicamente que:
9. El Alcalde de Ponce mantuvo relaciones de negocio con Dominicci Air Conditioning, entidad que hace a su vez negocios con el Municipio en violación al Artículo 3.3(b) de la Ley de Etica Gubernamental, antes citada.
10. El querellado está impedido de llevar a cabo el negocio privado con Dominicci Air Conditioning, según lo dispone el Artículo 3.3(b) ....
13. El querellado omitió en el informe financiero del 1991, la compra de los sistemas de aire acondicionados a Dominicci Air Conditioning para su residencia privada. (Énfasis suplido.) Apéndice de la Petición de certiorari, pág. 88.
Luego de celebrada una vista administrativa, la Oficial Examinadora recomendó que se le impusiera al alcalde una multa administrativa de $4,000 por haber incurrido en violación a los Arts. 3.3(b) y 4.4(12) de la Ley de Ética, 3 L.P.R.A. secs. 1823(b) y 1834(12). No obstante, el Director Ejecutivo, Ledo. Héctor A. Feliciano Carreras, aumentó la multa por ambas violaciones a la suma de $6,000.
Inconforme con la determinación de la Oficina de Ética, el Alcalde de Ponce recurrió mediante recurso de revisión al Tribunal de Circuito de Apelaciones. Alegó que las mul-tas impuestas eran ilegales y contrarias a derecho. Alegó, además, que la Oficina de Ética había errado al concluir que él podía influenciar las actuaciones oficiales del Muni-cipio con Dominicci y que el citado Art. 4.4(12) era incons-titucional por ser excesivamente amplio.
El 25 de noviembre de 1997, el tribunal apelativo emitió una sentencia —notificada y archivada en autos el 26 de noviembre de 1997— en la cual confirmó la resolución de la Oficina de Ética, pero modificó la multa disminuyéndola de $6,000 a $2,000, por considerar que era excesiva.
Oportunamente, el Alcalde de Ponce recurrió ante nos y adujo que cometió error el tribunal apelativo al:
*875A. [C]onfirmar la determinación de la Oficina de Ética Gu-bernamental de que la adquisición de unos equipos de aire acondicionado por su justo precio constituye una violación al artículo 3.3(b) de la Ley de Ética Gubernamental cuando dicho precepto es ambiguo e impreciso o no penaliza tal actuación.
B. [C]onfirmar la determinación de la Oficina de Ética Gu-bernamental que resolvió que el querellado había quebrantado las disposiciones del Artículo 4.4(12) de la Ley de Ética Guber-namental y todo ello no obstante la patente y manifiesta in-constitucionalidad del precepto en cuestión por razón de su ex-cesiva amplitud (“overbreadth”), su vaguedad en razón a que sus prohibiciones no están claramente definidas y la injustifi-cada invasión y menoscabo que el referido artículo entraña al derecho a la privacidad e intimidad del querellado, sin equivalente valor redentor. Petición de certiorari, pág. 4.
Posteriormente, la Oficina de Ética compareció me-diante Oposición a que se Expida el Auto de Certiorari, y sostuvo que la resolución de esa agencia y la sentencia del tribunal apelativo eran correctas al concluir que el alcalde había incurrido en conducta violatoria de la Ley de Ética, y que las disposiciones de esa ley eran constitucionales.
Por otra parte, la Asociación de Alcaldes de Puerto Rico (Asociación de Alcaldes) solicitó comparecer como amicus curiae y presentó su memorando al respecto en el que expuso, esencialmente, que el citado Art. 3.3(b) de la Ley de Ética es inconstitucional por razón de vaguedad.
El 24 de abril de 1998(4) expedimos el auto solicitado y aceptamos la comparecencia de la Asociación de Alcaldes como amicus curiae.
El 18 de junio de 1998, el Procurador General compare-ció mediante su informe y se amparó en la autoridad que le confiere la Regla 21.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III.(5) En dicho informe sostiene la constitucionalidad de las disposiciones de la Ley de Ética. Veamos.
*876II
La Ley de Ética disponía, antes de ser enmendada en 1994, que ningún funcionario público aceptaría un empleo o relaciones contractuales de negocio con una persona, ne-gocio o entidad que estuviese reglamentada por o que hi-ciera negocios con la agencia gubernamental para la cual trabajara cuando el funcionario participara en las decisio-nes institucionales de la agencia o tuviese facultad para decidir o influenciar las actuaciones oficiales de la agencia que tuviesen relación con dicha persona, negocio o entidad. Art. 3.3(b) de la Ley de Ética, 3 L.P.R.A. sec. 1823 (Sup. 1990). (6)
Esta disposición contiene una serie de elementos, a saber: (1) que se trate de un funcionario público; (2) que acepte un empleo o relaciones contractuales de negocio; (3) con una persona o negocio que a su vez haga negocios con la institución para la cual trabaja el funcionario; (4) que el funcionario participe en las decisiones institucionales o tenga facultad para decidir o influenciar las actuaciones oficiales de la institución que tengan relación con dicha persona o negocio.
En el caso ante nos, estamos ante la figura del Alcalde de Ponce, quien es un funcionario público sujeto a las exi-gencias de la Ley de Ética. Además, nos encontramos ante un funcionario que tiene facultad para decidir o influenciar las actuaciones oficiales del municipio en relación con Do-minicci, ya que al desempeñar el cargo de Alcalde tiene que firmar todos los contratos que otorga la Junta de Subastas, aunque él no participe en el otorgamiento de la buena pro. Su participación en estos contratos, lejos de ser pro forma como alega el peticionario, es de suma importancia ya que el primer ejecutivo municipal es quien nombra y confirma a los miembros de la Junta de Subastas y, por lo tanto, es *877responsable por las actuaciones de esos miembros. Tan im-portante es su participación, que no es sino hasta que im-prime su firma que dichos contratos nacen a la vida jurídica. Es forzoso concluir que el Alcalde de Ponce cumple con el primer y cuarto elemento del Art. 3.3(b) de la Ley de Etica, supra.
El segundo y tercer elemento del citado Art. 3.3(b) pro-híben que el funcionario acepte relaciones contractuales de negocio con una persona o negocio que a su vez haga nego-cios con la institución para la cual trabaja el funcionario. Así, nos encontramos en el presente caso con la situación de que el Alcalde de Ponce compró unas unidades de acon-dicionadores de aire para su residencia a Dominicci, com-pañía que hacía negocios con el Municipio. Resulta claro que el Alcalde compró las unidades para su uso personal y que se las compró a Dominicci. Por lo tanto, se cumple con el tercer elemento del citado Art. 3.3(b), pero resulta nece-sario determinar si la compra que se celebró está proscrita por la Ley de Etica por constituir la aceptación de relacio-nes contractuales de negocio y si dicha disposición adolece de vaguedad.
III
Es un principio básico del debido procedimiento que una ley es nula por vaguedad si sus prohibiciones no están claramente definidas. Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229 (1988); Vives Vázquez v. Tribunal Superior, 101 D.P.R. 139 (1973). La doctrina de vaguedad es aplicable a todas las leyes penales y no sólo a aquellas que reglamentan la expresión hablada o escrita, como ocurre con la doctrina de amplitud excesiva u overbreadth. (7) A pesar de que ambas doctrinas tienen elementos en común, *878no debemos confundirlas. U.N.T.S. v. Srio. de Salud, 133 D.P.R. 153 (1993).
La doctrina de vaguedad encierra el requisito básico de dar información suficiente a la comunidad de cuáles son los actos que acarrean sanción penal. Los estatutos tienen que dar a una persona de ordinaria inteligencia la oportunidad razonable para saber qué está prohibido, de modo que pueda actuar en concordancia con ese conocimiento. Pacheco Fraticelli v. Cintrón Antonsanti, supra; Vives Vázquez v. Tribunal Superior, supra. (8) Además, las disposicio-nes de un estatuto deben proveer normas claras para aquellos que las aplican, de manera que se prevenga la aplicación arbitraria o discriminatoria de la ley.
Hemos resuelto que una ley es inconstitucional por ra-zón de vaguedad cuando: (a) una persona de inteligencia promedio no pueda comprender el acto u omisión que dicha ley quiso prohibir; (b) la ley se presta para ser aplicada de manera arbitraria y discriminatoria, y (c) interfiere con derechos fundamentales garantizados en la Constitución. Pacheco Fraticelli v. Cintrón Antonsanti, supra. El examen judicial a realizarse será determinar si el lenguaje de la ley da un aviso definido con respecto a la conducta prohibida u ordenada, de acuerdo al significado común y corriente, y si lo hace de forma clara y precisa para que no propicie su aplicación arbitraria. (9)
El análisis de la doctrina de vaguedad ha sido extendido en Puerto Rico a las penalidades de tipo criminal. El con-cepto de vaguedad se relaciona íntimamente con el princi-pio de nullum crimen sine lege praevia, que requiere que no sólo el delito sino la pena sean claramente definidas por ley. Art. 8 del Código Penal de Puerto Rico, 33 L.P.R.A sec. 3031; U.N.T.S. v. Srio. de Salud, supra, pág. 171 esc. 18. Este principio va unido también al mandato constitucional *879de que ninguna persona será privada de su libertad sin un debido proceso de ley. Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1.
La vaguedad de un estatuto penal puede consistir de incertidumbre en cuanto a qué persona cubre la ley, o incertidumbre en cuanto a la norma aplicable para determi-nar la culpabilidad. Pueblo v. Hernández Colón, 118 D.P.R. 891 (1987). Esto crea inconvenientes tanto para las perso-nas a las cuales está dirigida la legislación, como para los encargados de velar por su cumplimiento. De primera ins-tancia, porque no provee a personas de inteligencia prome-dio una guía adecuada que le aperciba de antemano que su conducta está prohibida. En segundo lugar, delega imper-misiblemente en los encargados de implementarla, la de-terminación del alcance de la legislación, prestándose así a una aplicación arbitraria y discriminatoria. Pueblo v. Hernández Colón, supra. En estos casos la ley es inconstitucio-nal de su faz, no por la forma en que fue empleada en un caso en particular, sino por la multiplicidad de maneras inconsistentes y arbitrarias en que podría ser utilizada en otras ocasiones. Id. De igual forma, cuando se utiliza len-guaje general, sin delimitarse adecuadamente, de manera que el estatuto proscribe no sólo la conducta que en efecto se desea castigar, sino que también prohíbe conducta que po-demos presumir no se considera delictiva, estamos ante un estatuto nulo por vaguedad. Winters v. New York, 333 U.S. 507, 516 (1948).
En el presente caso nos encontramos ante una disposi-ción de la Ley de Ética que impone penas por incurrir en violaciones a sus preceptos, por lo cual se considera de ca-rácter penal.(10) Por ello está sujeta a las limitaciones cons-titucionales y normas de interpretación aplicables a este tipo de legislación.
Según expusiéramos anteriormente, el citado Art. 3.3(b) *880de la Ley de Ética es de aplicación al Alcalde de Ponce. Ahora bien, lo pendiente de dirimir es si el negocio jurídico celebrado por éste con Dominicci está cubierto por la pro-hibición de que “ningún funcionario público aceptará rela-ciones contractuales de negocio” con una entidad que hace negocios con la agencia de gobierno para la cual trabaja.
En la realización de esta tarea nos encontramos ante la dificultad de que dicha disposición no define qué son rela-ciones contractuales de negocio, ni ofrece guías para deter-minar qué tipo de transacciones están cubiertas. Es decir, la conducta proscrita no está claramente definida.
Bajo los criterios esbozados anteriormente, tenemos ante nos una conducta prohibida que no puede compren-derse con claridad por una persona de inteligencia prome-dio y que, además, no provee normas claras para aquellos encargados de aplicarla. Al no definirse adecuada y clara-mente la conducta proscrita, cabe preguntarse ¿busca el artículo prohibir toda relación contractual de negocios rea-lizada por un funcionario público con una institución que contrate con la entidad gubernamental? En este sentido, es menester tener presente que una entidad o persona que preste servicios a un municipio podría entrar en relaciones contractuales de negocio con un funcionario público sobre artículos necesarios y comunes al diario vivir.
Así, cuando un funcionario compra artículos tales como vestimenta, alimentos, enseres domésticos o animales, en-tre otros, ¿estará violando el citado Art. 3.3(b) porque los compró en una institución que hace negocios con la agencia que dirige el funcionario? Más aún, ¿qué del municipio que tiene sus cuentas bancarias en la única sucursal de un banco sito en dicho municipio, y el alcalde tiene su cuenta personal en el mismo banco? ¿O qué tal si el alcalde posee una taijeta de crédito emitida por dicho banco? Más allá de un alcalde de un pueblo, tomemos en consideración a un jefe de agencia. Dicha agencia tiene un contrato con una empresa gasolinera para que le supla gasolina a su flota de *881automóviles, el jefe de agencia, ¿se verá impedido de com-prar gasolina a esa empresa para su automóvil privado o el de su familia? En todos estos supuestos cotidianos ¿incu-rren los funcionarios públicos en violación al citado Art. 3.3(b)? ¿Son éstas las relaciones contractuales que prohíbe el Art. 3.3(b), o se trata de otro tipo de relaciones contrac-tuales? Definitivamente la ley no especifica.
A tenor, la lista de situaciones cotidianas donde se po-dría o no estar en violación de esta norma sería interminable, como interminable sería el número de situaciones ab-surdas que la aplicación de este artículo produce debido a la vaguedad del mismo.
Según redactado el Art. 3.3(b), podemos interpretar que el término “relaciones contractuales de negocio” incluye todo contrato, desde la compra de artículos de poca monta necesarios para el diario vivir hasta la compra de autos o de inmuebles.
Una vez concluimos que todas las relaciones contractua-les de negocio celebradas según el citado Art. 3.3(b) esta-rían en violación del mismo, tenemos que colegir que la Oficina de Etica pudiera estar compelida a procesar a to-dos los funcionarios públicos que lleven a cabo dichas rela-ciones contractuales. Esto representa un problema al im-plantar la ley, ya que existe incertidumbre en cuanto a la norma aplicable para determinar la violación de ésta, lo que se presta para una aplicación arbitraria y discriminatoria. Pueblo v. Hernández Colón, supra. El criterio que utilice la Oficina de Ética para discernir cuáles violaciones podrían ser objeto de atención o cuáles no, podría constituir una aplicación arbitraria y discriminatoria del citado Art. 3.3(b).
Otra posible interpretación de este Art. 3.3(b) es que “relaciones contractuales de negocio” se refiere solamente a relaciones comerciales continuas y no así a una relación contractual aislada y esporádica. Es decir, que el artículo sólo prohíbe aceptar relaciones contractuales de tracto su-*882cesivo, o que dicha frase lo que proscribe es la prestación de servicios por contrato por parte del funcionario para con el negocio que a su vez le presta servicios a la agencia.
Lo cierto es que, como expusiéramos anteriormente, las posibilidades son muchas. Es patente que mentes objetivas y bien intencionadas pueden diferir respecto al alcance del citado Art. 3.3(b), de forma que se presta a conjeturas con respecto a la conducta prohibida por el estatuto. Después de todo, las personas de inteligencia común y corriente no deben estar obligadas a adivinar en cuanto al significado de un estatuto. Pueblo v. Hernández Colón, supra.
Agrava la situación el hecho de que el Art. 3.3(b) de la Ley de Etica, supra, utiliza lenguaje general sin limitacio-nes adecuadas. Esto nos confronta con un estatuto que proscribe no sólo la conducta que en efecto se desea castigar, sino también conducta que podemos presumir no se considera como prohibida, lo cual abunda a su vaguedad. Winters v. New York, supra.
Por último, es importante señalar que esta aplicación del citado Art. 3.3(b) interfiere de forma ilimitada con el derecho fundamental al disfrute de la propiedad que tie-nen todas las personas y viola el debido proceso de ley de los funcionarios públicos al no informarles adecuadamente qué relaciones contractuales de negocio están prohibidas y penalizadas.
En vista de que el citado Art. 3.3(b) no da información suficiente a los .funcionarios públicos sobre qué tipo de re-laciones contractuales de negocio están impedidos de rea-lizar con instituciones que contratan con la entidad guber-namental, y en vista de que dicho artículo no provee guías para su implantación, entendemos que el mismo es nulo por razón de vaguedad y, por lo tanto, la pena impuesta es igualmente nula. No obstante, por estar de acuerdo con el resultado de la sentencia que en el día de hoy emite este Tribunal, concurrimos.
*883Compete a la Legislatura de Puerto Rico, en todo caso, enmendar el Art. 3.3(b) de la Ley de Ética, supra, para incorporar unas definiciones mas precisas y exactas, a tono con el propósito de la ley, y a la Oficina de Ética modificar su reglamento en conformidad con las enmiendas que se aprueben para sanar el problema de vaguedad que hemos señalado.
En cuanto a la alegada violación por el Alcalde de Ponce del Art. 4.4(12) de la Ley de Ética, supra, estamos confor-mes con lo resuelto en la Opinión del Tribunal en los Acá-pites I y II.

Caso CC-1999-144

En el recurso CC-1999-144, recurre ante nos la Oficina de Ética Gubernamental para solicitar que revoquemos la sentencia del Tribunal de Circuito de Apelaciones que re-solvió que el Alcalde del Municipio de Bayamón (Alcalde de Bayamón), Hon. Ramón Luis Rivera, no violó el Art. 3.3(b) de la Ley de Ética, supra, y dejó sin efecto la multa admi-nistrativa de cuatro mil dólares ($4,000) que dicha agencia le había impuesto a éste.
A. Un grupo de personas de la comunidad y algunos empleados del Municipio de Bayamón se organizaron para recaudar fondos con el propósito de donar un automóvil a la esposa del Alcalde de Bayamón, Angélica Cruz de Rivera, para que ésta lo utilizara en las diferentes labores cívicas que realizaba. Luego de varias gestiones, el grupo adquirió de Losada Auto Corp. (en adelante Losada), una guagua Lúmina de 1990, la cual sería pagada a plazos por dicho grupo.
Al fallecer el Sr. Reynaldo Santiago —líder del grupo— y luego de haberse realizado algunos pagos, la deuda del vehículo quedó al descubierto.
Para cobrar esta deuda, Losada envió una carta a la Sra. Inés Barnés, miembro del grupo. Copia de la carta fue *884enviada a la esposa del Alcalde. Al enterarse el Alcalde de Bayamón de la deuda pendiente de pago, éste decidió pagarla.
Así las cosas, la Oficina de Ética comenzó un procedi-miento en contra del Alcalde por entender que al éste pa-gar la totalidad de la deuda a Losada, incurrió en violación al Art. 3.3(b) de la Ley de Ética, supra. Celebrada una vista evidenciaría, la Oficina de Ética le impuso una multa ad-ministrativa de $4,000.
Inconforme, el Alcalde de Bayamón recurrió al Tribunal de Circuito de Apelaciones, el cual revocó la determinación de la Oficina de Ética Gubernamental. Se fundamentó en la total ausencia de prueba que avalara la multa impuesta.
De esta sentencia recurrió ante nos la Oficina de Ética, y adujo que el tribunal apelativo erró al resolver que el Alcalde de Bayamón no había incurrido en violación a la Ley de Ética.
B. El citado Art. 3.3(b) de la Ley de Ética, supra, pe-naliza el que un funcionario público acepte relaciones con-tractuales de negocio con una persona o negocio que a su vez haga negocios con la institución para la cual trabaja el funcionario si éste participa en las decisiones instituciona-les o tiene facultad para decidir o influenciar las actuacio-nes oficiales de la institución que tengan relación con dicha persona o negocio.
En el caso que nos ocupa, el Alcalde de Bayamón es un funcionario público. Además, no existe controversia en cuanto a que Losada mantuvo negocios con el Municipio de Bayamón. Por consiguiente, la controversia a ser resuelta es si la prueba que desfiló ante la Oficina de Ética demos-tró que, efectivamente, el Alcalde de Bayamón aceptó “re-laciones contractuales de negocio” con Losada en violación de la ley.(11)
*885C. Es principio conocido del derecho administrativo que las determinaciones que realiza una agencia tienen que estar sustentadas por evidencia sustancial que obre en el expediente.(12) Así, hemos sostenido que las conclusiones e interpretaciones de los organismos administrativos merecen gran deferencia si las mismas están sostenidas por evidencia sustancial. García Oyola v. J.C.A., 142 D.P.R. 532 (1997); Metropolitana S.E. v. A.R.Pe., 138 D.P.R. 200 (1995).
Se entiende como sustancial aquella evidencia relevante que una mente razonable podría aceptar como adecuada para sostener una conclusión. (13) En Metropolitana S.E. v. A.R.Pe., supra, sostuvimos que para que un tribunal pueda decidir que la evidencia en el expediente administrativo no es sustancial, es necesario que la parte afectada demuestre que existe otra prueba en el récord que razonablemente reduzca o menoscabe el peso de tal evidencia, hasta el punto de que un tribunal no pueda, concienzudamente, concluir que la evidencia sea sustancial, en vista de la prueba presentada, y hasta el punto en que se demuestre claramente que la decisión del organismo administrativo no está justificada por una evaluación justa del peso de la prueba que tuvo ante su consideración.
Es decir, la parte que impugna la determinación de una agencia tiene el peso de probar que ésta fue arbitraria, irrazonable o ilegal, o que se tomó en ausencia de evidencia sustancial. Henríquez v. Consejo de Educación Superior, 120 D.P.R. 194 (1987).
No obstante, hemos resuelto, además, que aunque la re-visión judicial está condicionada por la deferencia que me-rece el organismo administrativo, esta deferencia no otorga grado alguno de inmunidad a la actividad administrativa. *886Misión Ind. P.R. v. J.P. y A.A.A., 142 D.P.R. 656 (1997). A tenor, las determinaciones de una agencia estarán sujetas a ser revisadas judicialmente si el foro apelativo se encuen-tra ante una actuación arbitraria, ilegal o irrazonable, o ante determinaciones huérfanas de prueba sustancial en la totalidad del récord pertinente. Íd., pág. 672.
De la transcripción de las vistas llevadas a cabo por la Oficina de Etica, surge que el Sr. Luis Mayoral fue el ven-dedor del vehículo en cuestión. Este declaró que las gestio-nes para la adquisición del automóvil fueron realizadas por teléfono y que él habló con la Sra. Inés María Barnés Pa-gán, Directora de Relaciones Públicas, Prensa y Comuni-caciones del Municipio de Bayamón y una de las personas del grupo que se organizó para recaudar fondos para la donación de un automóvil a la esposa del Alcalde. Testificó, además, que en primer lugar se prestó una pick up para que fuera probada y luego un vehículo Lumina, que fue el que finalmente se vendió. Añadió que estas personas soli-citaron que la venta del vehículo fuera de forma “no con-vencional”, de manera que los pagos se realizarían periódi-camente según se obtuvieran los fondos de distintas actividades a realizarse. Que las personas encargadas so-licitaron que el vehículo se registrara a nombre de la Sra. Angélica Cruz de Rivera —esposa del Alcalde de Baya-món— lo que se hizo. Señaló, además, que ni el alcalde Ramón Luis Rivera ni su esposa participaron de ninguna gestión en torno al vehículo en cuestión.(14)
Ralph Reynolds, Gerente de Ventas del Departamento de Flotas del Gobierno de Losada, declaró que no tuvo nada que ver con la compra del automóvil en cuestión. Que puede ocurrir que un automóvil se registre a nombre de una persona diferente al que lo pague.(15)
El Sr. Diosdado Madera, Jefe del Departamento de Co-bros de Losada, señaló que la cuenta por cobrar de la venta *887del automóvil se registró a nombre de Angélica Cruz de Rivera. Que cuando inició sus gestiones de cobro sobre la cuenta envió una carta de cobro a la señora Barnés. Aceptó que en dicha carta expresó que el acuerdo original era en-tre la señora Barnés y Losada. Que recibió de la Sra. An-gélica Cruz el saldo de $18,350.(16)
Finalmente, la señora Barnés testificó que el Sr. Reynaldo Santiago se comunicó con ella y con otras personas para recaudar fondos para la donación de un automóvil a la esposa del Alcalde, ya que ésta realizaba muchas labores cívicas y no tenía automóvil. Que el señor Santiago los re-unió a ella y a un grupo de personas para ver si estaban dispuestos a colaborar haciendo varias actividades para adquirir dicho automóvil. Que el grupo contactado por el señor Santiago se componía de empleados del Municipio de Bayamón y de personas de la comunidad. Que el vehículo que adquirieron fue una guagua Lúmina. Que para levan-tar los fondos se realizó una rifa y una verbena. Que al morir el señor Santiago nadie del grupo asumió la respon-sabilidad del pago. Que cuando se estaban realizando las gestiones iniciales, ni siquiera en Losada se sabía para quién era el automóvil. Que cuando de Losada le envían la carta de 2 de junio de 1994 en la cual le señalaron que “[s]egún acordado en 1991 les requerimos el pago total de $18,500 que quedaron pendiente en relación al crédito asu-mido por usted de la guagua Lúmina del 1990”, es que ella recuerda la deuda pendiente.!17) Que de esta carta se le envió copia a la esposa del Alcalde, y que éste se molestó mucho al enterarse que lo habían involucrado junto a su esposa en ese problema. El Alcalde de Bayamón le indicó que él se haría cargo del asunto.!18)
En el contrainterrogatorio, la señora Barnés declaró que el Sr. Reynaldo Santiago era una persona que vivía en Ba-*888yamón y que realizaba labores cívicas. Señaló, además, que ni el Alcalde de Bayamón ni su esposa conocían los trámi-tes para la adquisición del vehículo.(19)
De este resumen de la prueba oral surge que efectiva-mente se reunieron un grupo de personas para donarle un automóvil a la esposa del Alcalde, para que realizara las labores cívicas que ésta llevaba a cabo de forma gratuita. Que estas personas fueron a Losada y allí compraron una guagua Lámina. Que consiguieron un convenio para hacer los pagos. Que a la señora Barnés se le envió una carta de cobro, y que de dicha carta se le envió copia a la esposa del Alcalde. Que una vez éste se enteró de la situación, optó por saldar el vehículo, con intereses, por lo cual no cabe hablar de privilegios. Esa es toda la prueba que existe en el expediente administrativo.
De la transcripción de la vista no surge que el Alcalde de Bayamón ni su esposa tomaran parte alguna en las nego-ciaciones para la adquisición del vehículo, ni en el alegado cambio de vehículo habido con posterioridad.(20) Todo lo contrario, quedó establecido, mediante la prueba, que ni el Alcalde de Bayamón ni su esposa tuvieron conocimiento de los planes del grupo que obsequió el automóvil.
Ante la evidencia presentada, tampoco cabe hablar de que el Alcalde de Bayamón asumiera la deuda del grupo en cuestión, sino que su participación se limitó al pago de una deuda en favor de tercero que obviamente no configura las “relaciones contractuales” que requiere el Art. 3.3(b), supra. El Alcalde de Bayamón, con mucha dignidad, le dio el frente al pago de una deuda de la cual no era legalmente responsable; su actuación respondió a valores éticos in-cuestionables; poco ético hubiera sido ignorar el asunto y dejar que el balance quedara sin solventar.
*889El Alcalde de Bayamón, mediante el recurso de revisión judicial incoado ante el foro apelativo, demostró que no existe prueba sustancial en el expediente administrativo que justifique la determinación de la Oficina de Etica. Así lo demuestra la transcripción de la vista que hemos estudiado. Es decir, no existe evidencia sustancial que una mente razonable pudiera aceptar como adecuada para sos-tener la multa impuesta.
Tomando en consideración las circunstancias tan parti-culares del presente caso, lo que muestra la evidencia en el haber del expediente es que la intervención del Alcalde de Bayamón fue una incidental y más bien regulada por la buena fe. Los hechos que dieron lugar a la querella en contra de éste, denotan que no nos enfrentamos ante un acto de corrupción ni de indebida influencia de poder para ob-tener ventajas o privilegios. Tampoco existe prueba sustan-cial que demuestre un conflicto de intereses.
A tenor, entendemos que de una evaluación objetiva del expediente administrativo no existe base para la imposi-ción de una multa al Alcalde de Bayamón por los hechos que dieron lugar a la presente controversia. Concluimos que la determinación de la Oficina de Ética no estuvo jus-tificada por evidencia sustancial, ni por una evaluación ra-zonable de la totalidad del expediente. Confirmaríamos el dictamen del Tribunal de Circuito de Apelaciones. Por es-tar de acuerdo con el resultado, concurrimos con la senten-cia que en el día de hoy emite este Tribunal.

(1) Ley Núm. 12 de 24 de julio de 1985, según enmendada, 3 L.P.R.A. sec. 1801 et seq.


(2) El Alcalde de Ponce delegó la Presidencia de la Junta de Subastas, por lo que no intervino en la adjudicación de las subastas.


(3) La factura correspondiente a la compra de las consolas fue firmada por la esposa del alcalde y por el Sr. Nelson Dominicci.


(4) Esta Resolución lleva por error fecha de 24 de marzo de 1998.


(5) “Siempre que la constitucionalidad de una ley ... del Estado Libre Asociado de Puerto Rico se impugnare en algún pleito en que éste o algún funcionario o agen-cia del mismo no fuere parte, el tribunal ordenará que se notifique dicha impugna-ción ... y permitirá la intervención del Estado Libre Asociado de Puerto Rico.” 32 L.P.R.A. Ap. III, R. 21.3.


(6) Este es el texto de la disposición vigente al momento de ocurridos los hechos del caso de autos.


(7) R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1988, Vol. II, pág. 1323.


(8) Citando con aprobación a Grayned v. City of Rockford, 408 U.S. 104 (1972).


(9) D. Nevares-Muñiz, Código Penal de Puerto Rico, San Juan, Ed. Rev. C. Abo. P.R., 1993, pág. 16.


(10) P. Malavet Vega, Manual de Derecho Penal Puertorriqueño, Mayagüez, Ed. Barco de Papel, 1997, págs. 5-9.


(11) Por las razones expuestas anteriormente en el Caso CC-1998-68, entendemos que el Art. 3.3(b) de la Ley de Ética, 3 L.P.R.A. sec. 1823(b), según vigente a la fecha de este caso, es inconstitucional. No obstante, entendemos que aún si pudiera *885salvarse el problema constitucional, los hechos ante nos no constituyen una violación a dicho artículo, según discutimos adelante.


(12) D. Fernández, Derecho Administrativo y Ley de Procedimiento Administrativo Uniforme, Colombia, Ed. Forum, 1993, pág. 525.


(13) Íd., pág. 529.


(14) Transcripción de la Vista de 20 de noviembre de 1996, págs. 14M55.


(15) Íd., pág. 69.


(16) Íd., págs. 75-111.


(17) Transcripción de la Vista de 6 de agosto de 1997, pág. 26.


(18) Íd., pág. 27.


(19) Íd., págs. 2-48.


(20) La Regla 10(A)(B) de Evidencia, 32 L.RR.A. Ap. IV, establece que el peso de la prueba recae sobre la parte que resultaría vencida de no presentarse evidencia por ninguna de las partes y que la obligación de presentar evidencia primeramente recae sobre la parte que sostiene la afirmativa en la cuestión en controversia.